             Case 4:20-cv-04012-KAW Document 54 Filed 06/09/21 Page 1 of 3




1    SARAH WILLIAMS
     Trial Attorney
2    Consumer Protection Branch
     U.S. Department of Justice, Civil Division
3    PO Box 386
     Washington, DC 20044-0386
4    Telephone: 202-616-4269
     Fax: 202-514-8742
5    sarah.williams@usdoj.gov

6    Counsel for Defendants
7

8                                 UNITED STATES DISTRICT COURT FOR THE

9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION
11
     AFRICAN AMERICAN TOBACCO CONTROL
12   LEADERSHIP COUNCIL, ACTION ON                          Case No. 4:20-cv-4012-KAW
     SMOKING AND HEALTH, AMERICAN
13
     MEDICAL ASSOCIATION, AND NATIONAL
14   MEDICAL ASSOCIATION,

15                  Plaintiffs,
                                                            STIPULATED MOTION TO EXTEND
16          v.                                              REPLY DEADLINE BY ONE DAY
17   U.S. DEPARTMENT OF HEALTH AND
     HUMAN SERVICE, XAVIER BECERRA, in his
18   official capacity as Secretary of the U.S.
19   Department of Health and Human Services; U.S.
     FOOD AND DRUG ADMINISTRATION; JANET
20   WOODCOCK, in her official capacity as Acting
     Commissioner of Food and Drugs; 1 CENTER FOR
21   TOBACCO PRODUCTS; MITCH ZELLER in his
     official capacity as the Director for the Center for
22   Tobacco Products.
23
                    Defendants.
24

25

26

27

28 STIPULATION TO EXTEND REPLY DEADLINE BY ONE DAY
   Case No. 4:20-cv-4012-KAW
                                              1
              Case 4:20-cv-04012-KAW Document 54 Filed 06/09/21 Page 2 of 3




 1          Pursuant to Rule 6(b)(1)(A) and Local Rule 6-2, the parties have agreed to an extension of one

 2 day for Defendants to file a reply in support of the Second Motion to Dismiss, Dkt. 53. Under the

 3 operation of the Local Rules, Defendants’ reply is due on June 30, 2021. An extension of one day would

 4 move the reply deadline to July 1, 2021. This extension would provide for attorneys’ schedules and

 5 adequate time to consult and coordinate with necessary agency personnel.

 6          The Court previously granted a stipulated extension of all litigation deadlines until after April 29,

 7 2021, to provide sufficient time for FDA to respond to Plaintiffs’ citizen petition. See Dkt. 44 (extending

 8 until April 29, 2021); see also Dkt. 40 (granting a first extension of the same deadlines). The Court has

 9 also extended the filing deadline by two days for Defendants’ reply in support of the first motion to
10 dismiss, Dkt. 29, and extended the deadlines for the Plaintiffs’ supplement to the Second Amended

11 Complaint and Defendants’ response. See Dkt. 51.

12          This extension will not affect any other deadline or the hearing date in this case.
13

14                                                    Respectfully submitted,
15 Dated: June 9, 2021
                                                      s/ Christopher K. Leung
16                                                    Pollock Cohen LLP
                                                      60 Broad Street, 24th Floor
17                                                    New York, NY 10004
                                                      Telephone: (212) 337-5361
18                                                    Fax: (347) 696-1227
                                                      Chris@PollockCohen.com
19
                                                      Counsel for Plaintiffs
20
                                                      BRIAN M. BOYNTON
21                                                    Acting Assistant Attorney General

22                                                    ARUN G. RAO
                                                      Deputy Assistant Attorney General
23
                                                      GUSTAV W. EYLER
24                                                    Acting Director

25                                                    HILARY K. PERKINS
                                                      Assistant Director
26

27                                             /s/ Sarah Williams
                                            SARAH WILLIAMS
28 STIPULATION TO EXTEND REPLY DEADLINE BY ONE DAY
   Case No. 4:20-cv-4012-KAW
                                              2
           Case 4:20-cv-04012-KAW Document 54 Filed 06/09/21 Page 3 of 3




1                                          Trial Attorney
                                           Consumer Protection Branch
2                                          U.S. Department of Justice, Civil Division
                                           P.O. Box 386
3                                          Washington, D.C. 20044-0386
                                           Telephone: 202-616-4269
4                                          Fax: 202-514-8742
                                           sarah.williams@usdoj.gov
5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO EXTEND REPLY DEADLINE BY ONE DAY
   Case No. 4:20-cv-4012-KAW
                                              3
